Case 2:20-cv-00053-PLM-MV ECF No. 17, PageID.71 Filed 09/03/20 Page 1 of 1




                    UNITED STATES OF DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN

                             MINUTES
     Case Number             Date             Time                    Judge

    2:20-cv-53-PLM         9/3/2020     2:15 pm – 2:24 pm         Maarten Vermaat

                             CASE CAPTION

        Abrielle Londo v Enright Family Restaurants and Steve Whelen

                             APPEARANCES
    Attorney:                                     Representing:
Sandra Hanshaw Burink                 Plaintiff

Phillip Toutant                       Defendants


                             PROCEEDINGS

NATURE OF HEARING: Rule 16 Scheduling Conference held by phone; case
management order to issue




                          Proceedings Not Recorded
                          Deputy Clerk: C.A. Moore
